DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/8/2021.

As for Applicant’s argument that the amendments to independent claims 1 and 17 overcome the art: “In Williams, which describes a calibration/alignment process that is directed at a pre- flight procedure, the user indicates alignment of first and alternate symbols generated at known positions on the image display with the reference symbol, and thus the position of a helmet carrying the image display is determined by a helmet tracking system for each alignment (Williams, Abstract).” (Remarks, page 6); paragraph 53 of Williams teaches ”Generally, the alignment and determination of the magnification procedure is performed by users 18 (fig 1), for example aircrew, at the beginning of a flight and may be repeated as required during the flight of an aircraft.”  Therefore, the alignment process of Williams may also be performed during the flight of an aircraft.  As such, the vector drawn from the user’s head 18 to the reference symbol 36 is following the path of the flight when the vehicle is in flight.

Accordingly, amended independent claims 1 and 17 remain rejected.  The dependent claims remain rejected as well.


Claim Objections
Claim 14 is objected to because of the following informalities: “the monitoring system” has no antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 2015/0002375 A1) .

Instant Claim 1: A head mounted display (HMD)  (“The image display system includes an image display 14 (fig 1) arranged to be mounted to a helmet 16 worn by a user 18, for example a pilot or aircrew member.” (Williams, paragraph 25)  The image display 14 of Williams corresponds to the head mounted display of the claim.)

comprising: a line of sight (LOS) tracker;  (“The user indicates alignment of first and alternate symbols generated at known positions on the image display (14) (fig 2) with the reference symbol (36) and the position of a helmet (16) carrying the image display (14) is determined by a helmet tracking system (30) for each alignment. A line of sight can be determined for each symbol alignment given the helmet (16) position and known 

and a display controller,  (“The boresighting procedure as described with reference to FIGS. 1 and 2, yields two lines of sight, one associated with the first symbol 40 and the other associated with the alternate symbol 42. These lines of sight are both resolved by the processor into both tracked helmet axes and image display axes.” (Williams, paragraph 35)  The processor of Williams corresponds to the display controller of the claim.)

wherein said display controller presents a user of a vehicle with a symbology,  (“The image display system 10 (fig 1) is arranged to display symbology to the user 18 via the image display 14.” (Williams, paragraph 26))

and wherein said display controller receives a reference vector which comprises a flight path vector (FPV) of said vehicle, which is a direction to a point along an expected trajectory of said vehicle, and determines movements of the symbology according to a spatial relation between a LOS of a user as received from the LOS tracker and the reference vector.  (“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)  Referring to fig 1 of Williams, the vector drawn from the user’s head 18 to the reference symbol 36 corresponds to the reference vector of the claim.  The vector drawn from the user’s head 18 to the reference symbol 36 is following the path of the flight when the vehicle is in flight (paragraph 53 of Williams).  The first symbol 40 (fig 2(a)) is moved on the display 14 according to the spatial relation between the first symbol 40 and the reference symbol 36.)


Instant Claim 3: The HMD of claim 1, wherein the display controller calculates the reference vector from and input of said user.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Therefore, reference symbol 36 is generated based on the user’ input – the user’s line of sight 28.)


Instant Claim 9: The HMD of claim 1, wherein the display controller indicates a departure of the LOS of said user from the reference vector, by separating the symbology into two components: a LOS symbology following the LOS of the user, and a reference vector symbology following the reference vector.  (“A line of sight can be determined for each symbol alignment given the helmet (16) (fig 1) position and known location of the first and alternate symbols.” (Williams, abstract)  The first symbol of Williams corresponds to the LOS symbology of the claim.
“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Reference symbol 36 of Williams corresponds to the reference vector symbology of the claim.)


Instant Claim 10: The HMD of claim 9, wherein most of an information provided by the symbology is included in the reference vector symbology.  (“A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)  Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include most information of the symbology.)


Instant Claim 11: The HMD of claim 9, wherein the reference symbol is maintained within a predefined region in the reference vector symbology.  (The reference symbol 36 of Williams is maintained within a predefined region.)


Instant Claim 12: The HMD of claim 9, wherein the LOS symbology comprises only non-conformal information defined as critical.  (Since the reference symbol 36 of Williams is provided along a known line of sight 28, reference symbol 36 can be said to include critical information.)


Instant Claim 13: The HMD of claim 9, wherein the LOS symbology comprises an indicator of a position of the reference symbol.  (Referring to fig 1 of Williams, reference symbol 36 contains an indicator of its position – for instance, along a line of sight 28 of the user 18.)


Instant Claim 14: The HMD of claim 1, wherein the vehicle is an aircraft,  (“The image display system may be arranged to be carried by a vehicle, for example an aircraft, or a simulator for a vehicle.” (Williams, paragraph 19))

the user is a pilot of the aircraft  (“The image display system includes an image display 14 (fig 1) arranged to be mounted to a helmet 16 worn by a user 18, for example a pilot or aircrew member.” (Williams, paragraph 25))

and the monitoring system comprises avionics of the aircraft.  (According to Wikipedia.com, the term avionics may include functions “as simple as a searchlight for a police helicopter or as complicated as the tactical system for an airborne early warning platform”.  Therefore, the reticule unit 38 of Williams (corresponding to the monitoring system of the claim) includes avionics.)


Instant Claim 15: The HMD of claim 14, wherein the reference vector is a flight path vector (FPV) or a vector indicating an orientation of the aircraft.  (Referring to fig 1 of Williams, the vector drawn from the user’s head to the reference symbol 36 may be referred to as a flight path vector.)


Instant Claim 16: A system comprising the HMD of claim 1 and the display controller.  (“The image display system may be arranged to be carried by a vehicle, for example an aircraft, or a simulator for a vehicle.” (Williams, paragraph 19)  The aircraft of Williams corresponds to the system of the claim.)


Instant Claim 17: a monitoring system of a vehicle  (The reticule unit 38 of Williams (paragraph 29) corresponds to the monitoring system of the claim.)

Method claim 17 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.

Instant Claim 7: The HMD of claim 1, wherein the display moves the symbology upon movements of the reference symbol beyond the predefined region, and in the same direction thereof.  (Williams does not explicitly teach the reference symbol 36 being moved.  However, such would be obvious: “A reference symbol 36 (fig 1) is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12.” (Williams, paragraph 29)
“The image display 14 (fig 2(a)) is arranged to display a first symbol 40 and an alternate symbol 42 at separate known locations upon the image display 14 and the user is primed or prompted to move their head so as to align the first symbol 40 with the reference symbol 36.” (Williams, paragraph 33)    If the user 18 shifts his line of sight 28 by a large enough amount such that he is not even looking at the image display 14, then the symbols 40 and 42 would need to be moved as well since the premise is for the symbols 40 and 42 to be initially placed at a location nearby the reference symbol 36.



Instant Claim 8: The HMD of claim 7, wherein the display controller maintains the reference symbol within the predefined region with respect to the symbology upon movements of the latter.  (“The first symbol 40 (fig 2(a)) is fixed in position on the image display 14 so that head movements will cause the first symbol 40 to move relative to the reference symbol 36.” (Williams, paragraph 38)  The reference symbol 36 of Williams is in a fixed position.)


Instant Claim 20: (Claim 20 is substantially identical to claim 7, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Yaron Cohen/
Examiner, Art Unit 2626